Citation Nr: 0732635	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  03-04 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to service connection for a body rash. 

2.  Entitlement to service connection for jaundice and a 
kidney disorder. 

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a heart disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran is reported to have served on active duty from 
January 1944 to November 1944.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an October 2002 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Detroit, Michigan 
(hereinafter RO).  The case was remanded for additional 
development by the Board in January 2004, and the requested 
development has been accomplished to the extent possible.  


FINDING OF FACT

There is no competent evidence demonstrating that the veteran 
has a body rash, kidney disorder, diabetes mellitus, or a 
heart disorder as a result of service.  


CONCLUSION OF LAW

A body rash, kidney disorder, diabetes mellitus, and a heart 
disorder were not incurred in or aggravated as result of 
service; a kidney disorder, diabetes mellitus, and a heart 
disorder may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With regard 
to the duty to notify, letters dated in February 2002, 
January 2004, and August 2004, satisfied the duty to notify 
provisions.  As for the duty to assist, although the 
veteran's service medical records are not of record, multiple 
efforts have been conducted by the RO to obtain these 
records.  As such, for the purpose of the adjudication below, 
the service medical records are presumed to have been lost.  
Under such circumstances, there is a heightened obligation on 
the part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis has been 
undertaken with this heightened obligation in mind.  It is 
further noted, however, that the case law does not lower the 
legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  

The veteran did not respond to an August 2004 request from 
the RO to complete the enclosed NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data or NA Form 
13075, Questionnaire About Military Service.  The Board notes 
that the duty to assist is not a "one way street," and that 
when, as with respect to the failure to complete the NA Forms 
in question, it is the veteran that has the "information 
that is essential in obtaining the putative evidence," the 
veteran cannot "passively wait" for the assistance of the 
VA.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA 
outpatient treatment records have been obtained, and there is 
otherwise no indication in the record that additional 
evidence relevant to the issued decided herein is available 
and not part of the claims file.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).



II. Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease contracted during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304 (2007).  There 
are some disabilities, including cardiovascular disorders, 
diabetes, and calculi of the kidney, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of:  (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

As indicated, the service medical records are not available.  
VA outpatient treatment records dated in 2000 and 2001 in 
pertinent part reflect diagnoses of coronary artery disease, 
hypertension, diabetes, chronic renal failure, and skin rash 
of the groin.  With respect to the time of onset of these 
conditions, a January 2001 outpatient treatment record 
reflected a six year history of known diabetes and a history 
of an angioplasty two years prior to this treatment.  None of 
these outpatient treatment reports, or any other evidence of 
record, contain any clinical findings or opinions linking a 
heart disease, kidney disorder, diabetes, or a skin rash to 
service.  With respect to presumptive service connection, 
there is also no evidence that demonstrates the presence of a 
heart disease, kidney disorder, or diabetes within one year 
of separation from service.  The over year 40 gap between 
service separation and the first evidence of the disabilities 
for which service connection is claimed also weighs against 
the veteran's claims for service connection.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  As such, and given the lack of any 
evidence linking heart disease, kidney disorder, diabetes, or 
a skin rash to service, the claims for service connection for 
these conditions must be denied.  Hickson, 12 Vet. App. at 
253.  
 
Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for heart disease, a kidney disorder, 
diabetes, or a skin rash, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a body rash is denied. 

Service connection for jaundice and a kidney disorder is 
denied. 

Service connection for diabetes mellitus is denied. 

Service connection for a heart disorder is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


